Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 21, 34.

Lee et al. US Pub 2017/0164089 teaches an electronic device includes a wireless communication circuit; a processor connected to the communication circuit; and a memory connected to the processor, wherein the processor is configured to establish a connection to a first and second earpiece by the wireless communication circuit; receive, from the first earpiece, a first data related to a charging level of a first battery included in the first earpiece by the communication circuit; receive, from the first earpiece or the second earpiece, a second data that is related to a charging level of a second battery in the second earpiece by the communication circuit; and transmit, to at least one of the first earpiece or the second earpiece, one or more control signals that enable the first earpiece and the second earpiece to operate differently from each other based on the first and second data.

Shaffer et al. US Pub 2016/0219358 teaches two wireless earbuds include controllers, receivers, transmitters and firmware. One earbud establishes a primary wireless communication connection to an electronic device such as a smart phone, and a secondary wireless communication connection to a second earbud. Power monitors, signal strength monitors, synchronized clocks, and power management hardware and/or software may trigger a switching condition to occur. Each switching condition causes the reversal of the roles of the first and second earbuds so as to increase the operating life of the paired earbuds before they need to be recharged by balancing their respective power consumption when in use.

Shih US Pub 2017/0358313 teaches a playback device including a wireless headphone, and each device may indicate its spare computational power to a given device, such as a playback device, controller device, or server in the media playback system. For example, the spare computational power may be indicated by a state variable of the media playback system. Then, processing tasks are assigned to the devices based on its spare computational power as defined by the table and computational power required by a processing task.

The features “generating physiological sensor data from a first physiological sensor within a first wireless earpiece within the set of wireless earpieces; monitoring battery levels of the set of wireless earpieces, the battery levels including a first wireless earpiece battery level for the first wireless earpiece within the set of wireless earpieces and a second wireless earpiece battery level for the second wireless earpiece within the set of wireless earpieces; determining the first wireless earpiece battery level and the second wireless battery level; communicating the first wireless earpiece battery level to the second wireless earpiece and the second wireless battery level to the first wireless earpiece; determining available processing power for each of the first wireless earpiece and the second wireless earpiece, each of the first wireless earpiece and the second wireless earpiece having at least one processor for providing processing power to perform processing tasks; assigning a processing task to one of the first wireless earpiece and the second wireless earpiece based on the first wireless earpiece battery level, the second wireless battery level and the available processing power for each of the first wireless earpiece and the second wireless earpiece; communicating an audio message to a speaker of the set of wireless earpieces indicating the first wireless earpiece battery level is below a critical threshold if the first wireless earpiece battery level is below the critical threshold; and receiving a voice command from a user to cease executing one or more programs running on the first wireless earpiece where the first wireless earpiece battery level is below the critical threshold”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195